United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3397
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
James Edward Gibson,                    *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: March 6, 2003
                             Filed: March 10, 2003
                                  ___________

Before HANSEN, Chief Judge, MURPHY, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       James Edward Gibson pleaded guilty to conspiring to distribute 500 grams or
more of a mixture containing methamphetamine, and measurable amounts of cocaine
and marijuana, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A), (b)(1)(C), and
(b)(1)(D). The district court1 found that Gibson was responsible for over 5 grams of
actual methamphetamine, and sentenced him to 262 months imprisonment and 8 years
supervised release.



      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
       On appeal, counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing the district court erred in its drug-quantity
calculation. Gibson has filed a pro se supplemental brief, also challenging the drug-
quantity calculation. Having carefully reviewed the record, we conclude there was
no clear error. See United States v. Santana, 150 F.3d 860, 864 (8th Cir. 1998)
(standard of review). In his plea agreement Gibson stipulated that he was responsible
for 27.18 grams of a mixture containing methamphetamine; at his sentencing hearing
a former state criminalist testified that, following laboratory protocol, she had thrice
tested a single sample of the methamphetamine and had found an average purity of
20%; and even factoring in the laboratory’s 5% margin of error, the stipulated
quantity of methamphetamine mixture would yield more than 5 grams of actual
methamphetamine.

       We have further reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we affirm. We
also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-